   8:20-cv-00104-JFB-CRZ Doc # 79 Filed: 04/19/21 Page 1 of 1 - Page ID # 717




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

NATHEN DAY, individually, and on behalf of
all others similarly situated;
                                                              8:20CV104
                     Plaintiff,

       vs.                                                      ORDER

MATRIX FINANCIAL SERVICES, LLC, a
Delaware limited liability company; MATRIX
WARRANTY SOLUTIONS, INC., a Nevada
corporation; and JOHN DOE, an unknown
entity;

                     Defendants.


       This matter comes before the Court on the parties’ Stipulation of Voluntary

Dismissal this case without prejudice (Filing No. 78). The Court being advised in the

premises finds that such an Order is proper.

       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that this action be

dismissed without prejudice, with each party to bear their own costs, expenses, and

attorneys’ fees.



       Dated this 19th day of April, 2021.

                                               BY THE COURT:

                                               s/ Joseph F. Bataillon
                                               Senior United States District Judge
